Opinion issued April 12, 2012
     
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-12-00152-CV
 





















 

IN RE WYDELL DIXON, Relator
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 

MEMORANDUM OPINION 1
 
By petition for writ of mandamus,
relator, Wydell Dixon, seeks mandamus relief from the
trial court’s February 10, 2012 Order Denying Motion to Waive Bond.
We DENY 
the petition for writ of mandamus. We also lift the stay
previously imposed by this Court and dismiss all pending motions as moot.             
Per Curiam
 
Panel consists of Chief Justice Radack and Justices Higley
and Brown.    
 
       




1           The underlying
case is Texas City Animal Control v. Wydell Dixon,
No. 66,854 in the County Court at Law Number Three of Galveston County, Texas,
the Hon. Christopher M. Dupuy, presiding.